DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment received on June 30, 2021 appears to overcome the objection to the Claims noted in the previous Office Action. The objection to the Claims is therefore withdrawn.
Further, unfortunately, further consideration of the prior art resulted in determining that the allowability of many of the claims should be withdrawn at this time.

Claim Interpretation
Claim 23 appears to be disclosing at least four electronic modules that are equally sized and are collectively sized to fit within a volume of space defined by one racking unit. Meanwhile, antecedent claim 21 discloses “wherein four equally sized ones of the module are collectively sized to fit within a volume of space defined by 1 racking unit”.
It is respectfully submitted that the language of claim 23 provides further limitation over independent claim 21 in that claim 21’s language pertaining to size only describes the size of the modules, while the language of claim 23 discloses a specific configuration of four modules. Therefore, there do not appear to be issues pertaining to 35 U.S.C. 112(d) in claim 23 related to claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2015/0254199), hereafter referred to as Sullivan’199 in view of Luskind et al. (US 2018/0242442, filed February 23, 2017), hereafter referred to as Luskind’442 and Mullen et al. (US 2015/0181746), hereafter referred to as Mullen’746.

Referring to independent claim 1, Sullivan’199 teaches a computing and communication module, comprising: a processing circuit (modular processing unit 10, see figure 1 and paragraph 82, lines 1-3); and a keyboard, video and mouse (KVM) extender transmitter disposed in signal communication with the processing circuit (bus drives keyboard, mouse, and video commands between base module 250 and peripheral module 252, see figure 22 and paragraph 211, lines 6-9); wherein the 
Sullivan’199 does not appear to explicitly teach four equally sized ones of the module are collectively sized to fit within a volume of space defined by 1 racking unit (1RU), wherein the VDI client and the KVM extender transmitter are integrally arranged within the module absent discrete electrical or optical end-user cabling disposed therebetween.
However, Luskind’442 teaches equally-sized modules collectively sized to fit within a volume of space defined by one racking unit (slots 103a-c or 104a-b designed to house line cards to be inserted into the chassis, see figure 3 and paragraph 53, lines 9-11; one rack unit, paragraph 42, lines 20-23).
While Luskind’442 does not specifically disclose four equally-sized modules fitting within the space, it teaches a plurality of standard-sized modules fitting within a rack unit. It would have been obvious to one of ordinary skill in the art to fit four modules of equal size if the slots 103a-c and 104a-b are the same size to each other. Further, Luskind’442 teaches that “chassis 100 can hold up to 10 cards” (paragraph 53, lines 30-31).
Sullivan’199 and Luskind’442 are analogous to each other because they are drawn to the same inventive field of rack unit-based computing.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sullivan’199 and Luskind’442 before them, to modify the computing and communication module of Sullivan’199 to include the modules of Luskind’442 by incorporating multiple slots into a rack unit.
The motivation for doing so would have been to provide an improved type of modular electronic system providing for increased rigidity at decreased costs (paragraph 6, lines 3-6).
Further, Mullen’746 teaches a virtual desktop infrastructure client (system employing VDI, paragraph 72, lines 7-9), wherein the VDI client and the KVM extender transmitter are integrally 
Sullivan’199, Luskind’442, and Mullen’746 are analogous because they address the same inventive field of rack unit configuration.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sullivan’199, Luskind’442, and Mullen’746 before them, to modify the processing circuit of Sullivan’199 and Luskind’442 to include the VDI client of Mullen’746 by programming a processor to perform VDI and integrating the components on a single board.
The motivation for doing so would have been to improve ease of service (paragraph 27, lines 21-23).
Therefore, it would have been obvious to combine Sullivan’199, Luskind’442, and Mullen’746 to bring about the invention as claimed.

As to claim 2, Luskind’442 teaches the module of Claim 1, wherein: the volume of space defined by 1RU is further defined by a height H equal to 1.75 inches (1.752 inches, paragraph 42, lines 20-23), a width W equal to 19 inches, and a depth D equal to 19 inches (standard-sized racks have 19-inch width, paragraph 42, lines 12-14).

As to claim 3, Luskind’442 teaches the module of Claim 1, wherein: the four equally sized modules are sized to fit side-by-side within and across a horizontal width of the 1RU (slots 103a-c or 104a-b designed to house line cards to be inserted into the chassis, see figure 3 and paragraph 53, lines 9-11).

.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan’199, Luskind’442, and Mullen’746 as applied to claim 1 above, and further in view of Beasley et al. (US 2007/0239900), hereafter referred to as Beasley’900.

Referring to independent claim 21, Sullivan’199 teaches a method of computing and communicating via at least one electronic module that is a computing and communication module comprising: a processing circuit configured or adapted to function as a virtual desktop infrastructure, VDI, client (virtual desktop infrastructure shared out to peripheral modules, paragraph 179, lines 1-9); and a keyboard, video and mouse, KVM, extender transmitter disposed in signal communication with the processing circuit (bus drives keyboard, mouse, and video commands between base module 250 and peripheral module 252, see figure 22 and paragraph 211, lines 6-9).
Luskind’442 teaches equally-sized modules collectively sized to fit within a volume of space defined by one racking unit (slots 103a-c or 104a-b designed to house line cards to be inserted into the chassis, see figure 3 and paragraph 53, lines 9-11; one rack unit, paragraph 42, lines 20-23).
While Luskind’442 does not specifically disclose four equally-sized modules fitting within the space, it teaches a plurality of standard-sized modules fitting within a rack unit. It would have been obvious to one of ordinary skill in the art to fit four modules of equal size if the slots 103a-c and 104a-b are the same size to each other. Further, Luskind’442 teaches that “chassis 100 can hold up to 10 cards” (paragraph 53, lines 30-31).

Sullivan’199, Luskind’442, and Mullen’746 do not appear to explicitly teach the method comprising: receiving parallel input data from a virtual desktop infrastructure, VDI, client; converting the parallel data into serial data for transmission via a keyboard, video and mouse, KVM, extender transmitter; and transmitting the serial data downstream of the at least one electronic module.
However, Sullivan’199 does teach receiving parallel input data from a device (parallel I/O peripherals connecting to device, paragraph 90, lines 11-17).
Further, Beasley’900 teaches converting the parallel data into serial data (high-speed parallel-to-serial conversion by USB PHY 126, see figure 2 and paragraph 57, lines 6-7), and transmitting the serial data downstream of the at least one electronic module (upstream FPGA 128 sends signals in downstream direction, see figure 2 and paragraph 56, lines 7-9).
Beasley’900 is analogous to Sullivan’199, Luskind’442, and Mullen’746 because they are drawn to the same inventive field of KVM communication.
Prior to the effective filing date of the claimed invention, it would have been obvious to one or ordinary skill in the art, having the teachings of Sullivan’199, Luskind’442, and Mullen’746 before them, to modify the method of Sullivan’199, Luskind’442, and Mullen’746 to include the serializing conversion of Beasley’900 by incorporating a PHY to convert between serial and parallel data.
The motivation for doing so would have been to allow for data to be transmitted over greater distances than anticipated by USB (paragraph 6).


As to claim 22, Mullen’746 teaches the method of Claim 21, wherein: the VDI client and the KVM extender transmitter are integrally arranged to form the one of the at least one electronic module absent discrete electrical or optical end-user plug-in connectors disposed therebetween (Application Offloading/Acceleration and Integration, paragraph 72, lines 19-21; PCB assembly 306, see figure 3 and paragraph 28, lines 10-11).

As to claim 23, Luskind’442 teaches the method of claim 22, wherein: the at least one electronic module comprises equally-sized modules collectively sized to fit within a volume of space defined by one racking unit (slots 103a-c or 104a-b designed to house line cards to be inserted into the chassis, see figure 3 and paragraph 53, lines 9-11; one rack unit, paragraph 42, lines 20-23).
While Luskind’442 does not specifically disclose four equally-sized modules fitting within the space, it teaches a plurality of standard-sized modules fitting within a rack unit. It would have been obvious to one of ordinary skill in the art to fit four modules of equal size if the slots 103a-c and 104a-b are the same size to each other. Further, Luskind’442 teaches that “chassis 100 can hold up to 10 cards” (paragraph 53, lines 30-31).

As to claim 24, Luskind’442 teaches the method of claim 23, wherein: the volume of space defined by 1RU is further defined by a height H equal to 1.75 inches (1.752 inches, paragraph 42, lines 20-23), a width W equal to 19 inches, and a depth D equal to 19 inches (standard-sized racks have 19-inch width, paragraph 42, lines 12-14).

.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan’199, Luskind’442, Mullen’746, and Beasley’900 as applied to claim 23 above, and further in view of McKinnon et al. (US 6,175,565), hereafter referred to as McKinnon’565.

As to claim 26, Sullivan’199, Luskind’442, Mullen’746, and Beasley’900 do not appear to explicitly teach the method of Claim 23, wherein: the serial data transmitted downstream of the at least four equally sized modules is uncompressed serial data.
However, McKinnon’565 teaches uncompressed serial data transmitted downstream (downstream bound uncompressed audio sent via serial port, column 4, lines 18-21).
Sullivan’199, Luskind’442, Mullen’746, Beasley’900, and McKinnon’565 are analogous because they are drawn to the same inventive field of network communication.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sullivan’199, Luskind’442, Mullen’746, Beasley’900, and McKinnon’565 before them, to modify the method of Sullivan’199, Luskind’442, Mullen’746, and Beasley’900 to include the uncompressed serial data transmitted downstream of McKinnon’565 by sending uncompressed audio data from each module.
The motivation for doing so would have been to eliminate latencies in communication (column 1, lines 49-50).


Allowable Subject Matter
Claims 7-20 appear to comprise allowable subject matter.
Further, dependent claims 27 and 28 are considered to comprise allowable subject matter, but are objected to for depending on a rejected antecedent claim.

As to claim 7, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a computing and communication module comprising: a serializer in cooperative engagement with a multiplexer, configured or adapted to convert the parallel data, the information related to the parallel data clock, and the control characters into serial data for transmission.
Further, it would not have been obvious to one of ordinary skill in the art to combine this limitation with the remaining limitations of the claim, or with the limitations of any of the antecedent claims.

As to claim 15, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a chassis compartment, comprising: a plurality of side-by-side ones of a computing and communication module, and a temperature sensing and fan control system configured or adapted to: select an operational one of the plurality of modules that is at the farthest location as a master module, and in response to the master module becoming non-operational, automatically select another operational one of the plurality of modules that is at the next farthest location as a replacement master module.


Note that claim 27 contains the corresponding limitations of claim 15 as shown above; therefore, it is considered to contain allowable subject matter by the same reasoning accordingly.
Further, since claim 28 depends on claim 27, it likewise contains by reference the allowable subject matter of claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721.  The examiner can normally be reached on Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184